DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show that t as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-efficiency" in claim 1 is a relative term which renders the claim indefinite.  The term "high-efficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by "a high-efficiency heat sink" without any term of degree for what “high-efficiency” means.
Claim 3 recites “wherein before folding, a first side of the folded portion is recessed”. It is unclear how “the folded potion” is recessed “before folding” if the fin has not been folded yet. It is interpreted that the portion of the fin that is to be folded is recessed prior to the folding.
The term "tight" in claim 7 is a relative term which renders the claim indefinite.  The term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by “a tight combination” without any term of degree for what “tight” means.
Claims 2, 4-6 and 8 are rejected for the incorporation of the above due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 9,297,597).
In regards to claim 1, Huang discloses
A high-efficiency heat sink (Fig.1), comprising a base (2) and a plurality of heat sink fins (1), a surface of the base being formed with a plurality of spaced grooves (between ribs 22) for attachment of the heat sink fins, each of the heat sink fins having an insertion end (bottom end), the insertion end being reversely folded and extending to form a folded portion (Figs.3-5), the folded portion being formed by folding after being pressed and thinned (Figs.4 and 5), the folded portion (111a) having a thickness less than that of the insertion end (Fig.5), the folded 
In regards to claim 2, Huang discloses that the press head has a press bevel (Fig.4, bottom portion of punch 3) that partially covers the folded portion and a side wall of the corresponding groove simultaneously (Fig.4), and the press bevel presses the side wall of the corresponding groove to cause a deformation so that the deformed side wall of the corresponding groove is pressed against the folded portion (Fig.4, a deformed portion 222a is formed pressing against the folded portion).
In regards to claim 8, Huang discloses that the base has a circular shape (Fig.7), and a peripheral wall surface of the base is formed with the plurality of grooves spaced axially for attachment of the plurality of heat sink fins (Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parish, IV et al. (US 6,988,315, herein Parish).
In regards to claims 4 and 5, Huang discloses that each of the heat sink fins has a main body (Fig.1), but does not disclose that the main body is provided with an accommodating groove penetrating through two ends of the main body for filling a cooling liquid.
	Parish teaches a heat sink (Fig.8) comprising a base (260) and a plurality of heat sink fins (270), wherein each of the heat sink fins has a main body and the main body is provided with an accommodating groove (273) penetrating through two ends of the main body (upper end to lower end) for filling a cooling liquid (col.7 lines 58-61), wherein the accommodating groove is plural and arranged in parallel and spaced apart from each other (Fig.8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s heat sink fins to include one or more accommodating grooves penetrating through two ends of the main body as taught by Parish in order to provide additional cooling for a heat source.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Huang (US 2011/0290449, herein Huang '449).
In regards to claims 6 and 7, Huang discloses that a bottom end surface of the base is formed with at least one engaging groove (23) for attachment of a heat pipe (4), but does not disclose that the heat pipe has a flat bottom surface that is exposed to the bottom surface of the base.
	Huang ‘449 teaches a heat sink (Fig.1) comprising a base (3) formed with at least one engaging groove for attachment of a heat pipe (2), wherein the heat pipe has a flat bottom 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s heat pipes to have a flat bottom surface and the pipes bent to pass through the plurality of heat sink fins as taught by Huang ‘449 in order to provide better adherence of the base to a heat source.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763